DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 and 22-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2020/0205150 A1).
Regarding claim 1:
Cheng discloses a method of wireless communication, the method comprising: receiving, by a user equipment (UE) (Fig, 1, 110), Downlink Control Information (DCI) (Fig. 2, 210) including a Physical Uplink Control Channel Resource Indicator (PRI) field codepoint (Para. [0057] and [0113], “PUCCH repetition indicator”, “PRI”, and “K1 indicator” in the DCI); determining, by the UE, based on the PRI field codepoint, whether to transmit a Physical Uplink Control Channel (PUCCH) repetition within a slot position using a single PUCCH resource or transmit multiple PUCCH repetitions within the slot position using multiple PUCCH resources (Fig. 2, 220; Para. 
Regarding claim 2:
Cheng further discloses wherein transmitting the multiple PUCCH repetitions comprises: transmitting, by the UE using a first PUCCH resource of the multiple PUCCH resources, a first PUCCH repetition of the multiple PUCCH repetitions within the slot position (Fig. 2, 230); and transmitting, by the UE using a second PUCCH resource of the multiple PUCCH resources, a second PUCCH repetition of the multiple PUCCH repetitions within the slot position (Fig. 2, 240). 
	Regarding claim 3:
Cheng further discloses 3. The method of claim 1, further comprising mapping, by the UE, the value of the PRI field codepoint to a set of one or more interpreted PRI values (Para. [0113], “OFDM symbol#4 and symbol#5 in slot#n+4”, and “OFDM symbol#6 and symbol#7 in slot#n+4”).
	Regarding claim 4:
Cheng further discloses 4. The method of claim 3, further comprising: receiving, by the UE, a Radio Resource Control (RRC) configuration; and configuring, based on the RRC configuration, the UE for mapping the PRI field codepoint to the set of one or more interpreted PRI values (Para. [0108]). 
	Regarding claim 5:

 Regarding claim 6:
Cheng further discloses wherein the set of one or more interpreted PRI values includes multiple interpreted PRI values (Para. [0108], “first repetitive PUCCH” and “second repetitive PUCCH”)
Regarding claim 7:
Cheng further discloses wherein at least one of the multiple interpreted PRI values has the same value as the value of the PRI field codepoint (Para. [0108], “PRI” and “K1” indicators of the DCI indicate the same value as “the first repetitive PUCCH for the HARQ feedback”).
Regarding claim 8:
Cheng further discloses wherein the multiple interpreted PRI values comprise: a first interpreted PRI value corresponding to a first PUCCH resource; and a second interpreted PRI value corresponding to a second PUCCH resource (Para. [0108], “first repetitive PUCCH for the HARQ feedback” and “second repetitive PUCCH for the HARQ feedback”).
Regarding claim 9:
Cheng further discloses 9wherein: the first PUCCH resource corresponds to a first activated beam; and the second PUCCH resource corresponds to a second activated beam different from the first activated beam (Para. [0117], “The first and second PUCCH resources may apply different spatial domain filters or may be transmitted from different antenna panels”).
Regarding claim 10:
Cheng further discloses wherein the multiple PUCCH repetitions are transmitted within the slot position using the multiple PUCCH resources based on the set of one or more interpreted PRI values (Para. [0113]).
Regarding claim 11:
Cheng further discloses wherein transmitting the multiple PUCCH repetitions comprises: transmitting, by the UE using a first PUCCH resource of the multiple PUCCH resources, a first PUCCH repetition of the multiple PUCCH repetitions within the slot position; and transmitting, by the UE using a second PUCCH resource of the multiple PUCCH resources, a second PUCCH repetition of the multiple PUCCH repetitions within the slot position (Para. [0113]).
Regarding claim 12:
Cheng further discloses determining, by the UE, whether the DCI points to multiple Transmission Configuration Indicator (TCI) states; and wherein the UE determines to perform the mapping based on a determination that the DCI points to the multiple TCI states (Para. [0113], “a number in the PUCCH repetition indicator (e.g., 2) which may indicate the PUCCH repetition for HARQ feedback of the scheduling PDSCH on the DCI”).
Regarding claim 13:
Cheng further discloses based on a determination to perform the PUCCH repetition using the multiple PUCCH resources: selecting, by the UE, a first PUCCH resource as a first of the multiple PUCCH resources, the first PUCCH resource corresponding to the value of the PRI filed codepoint (Para. [0108], “first repetitive PUCCH on OFDM symbol#4 and symbol#5 in slot#n+4” which corresponds to the PRI and K1 indicators of the DCI); and selecting, by the UE, a second PUCCH resource as a second of the multiple PUCCH resources (Para. [0108], “second repetitive PUCCH on OFDM symbol#6 and symbol#7”).
	Regarding claim 14:
Cheng further discloses wherein the second PUCCH resource is selected from a set of available PUCCH resources within a PUCCH resource set, excluding the selected PUCCH resource, based on: not overlapping with the first PUCCH resource; starting after the first PUCCH resource; having a different activated beam from an activated beam of the first PUCCH resource; having an activated beam 
Regarding claim 15:
Cheng discloses an apparatus (Fig. 6, 600) configured for wireless communication, the apparatus comprising: at least one processor (Fig. 6, 626); and a memory (Fig. 6, 628) coupled to the at least one processor, wherein the at least one processor is configured to: receive, by a user equipment (UE), Downlink Control Information (DCI) including a Physical Uplink Control Channel Resource Indicator (PRI) field codepoint; determine based on the PRI field codepoint, whether to transmit a Physical Uplink Control Channel (PUCCH) repetition within a slot position using a single PUCCH resource or transmit multiple PUCCH repetitions within the slot position using multiple PUCCH resources; and initiate transmission of multiple PUCCH repetitions within the slot position using the multiple PUCCH resources responsive to a determination to transmit the multiple PUCCH repetitions within the slot position using the multiple PUCCH resources (See rejection of claim 1).
 Regarding claim 16:
Cheng further discloses wherein the DCI includes a Downlink (DL) DCI scheduling a Physical Downlink Shared Channel (PDSCH), and the PUCCH repetition includes a Hybrid Automatic Repeat Request (HARQ)-ACK codebook (Para. [0108]).
Regarding claim 17:
Cheng further discloses wherein the at least one processor is configured to receive multiple DCIs, the multiple DCIs including the DCI, each of the multiple DCIs including a corresponding PRI field codepoint and a corresponding Hybrid Automatic Repeat Request (HARQ) feedback timing indicator field (Para. [0057] and [0126]).
Regarding claim 18:

	Regarding claim 19:
Cheng further discloses wherein the at least one processor is configured to: identify a last detected DCI of the set of DCIs; and determine to perform PUCCH repetition if the corresponding PRI field codepoint of the last detected DCI indicates multiple PRI values (Para. [0126], “The BS 320 may then transmit another DCI to the UE 400 … and PUCCH resource #1 may be configured to perform the PUCCH repetition based on the RRC signaling.”).
Regarding claim 20:
Cheng further discloses wherein the at least one processor is configured to determine to perform PUCCH repetition based on at least one DCI of the set of DCI has a corresponding PRI field codepoint that indicates multiple PRI values (Para. [0126]).
	Regarding claim 22:
Cheng further discloses wherein the slot position includes a slot or a sub-slot of the slot (Para. [0108], “slot#n+4”).
	Regarding claim 23:
Cheng discloses a method of wireless communication, the method comprising: identifying, by a base station (Fig. 1, 120), a Physical Uplink Control Channel Resource Indicator (PRI) field codepoint that indicates to perform Physical Uplink Control Channel (PUCCH) repetition within a slot position using a single PUCCH resource or multiple PUCCH resources; transmitting, by the base station, Downlink Control Information (DCI) including the PRI field codepoint; and receiving, by the base station, PUCCH repetition within the slot position using the multiple PUCCH resources (See cited paragraphs and rationales set forth in the rejection of claim 1). 
Regarding claim 24:
Cheng further discloses wherein receiving the PUCCH repetition comprises: receiving, by the base station using a first PUCCH resource of the multiple PUCCH resources, a first PUCCH repetition within the slot position; and receiving, by the base station using a second PUCCH resource of the multiple PUCCH resources, a second PUCCH repetition within the slot position (See cited paragraphs and rationales set forth in the rejection of claim 2).
Regarding claim 25:
Cheng further discloses wherein the PRI field codepoint indicates to perform PUCCH repetition within the slot position using the multiple PUCCH resources (See cited paragraphs and rationales set forth in the rejection of claim 10).
Regarding claim 26:
Cheng further discloses determining whether to receive the multiple PUCCH repetitions; determining whether to receive a PUCCH repetition within the slot position using the single PUCCH resource or the multiple PUCCH resources; or a combination thereof (See cited paragraphs and rationales set forth in the rejection of claim 12).
Regarding claim 27:
Cheng further discloses wherein the PRI field codepoint maps to a set of one or more interpreted PRI values or indicates to perform a mapping of the PRI field codepoint to a set of one or more interpreted PRI values (See cited paragraphs and rationales set forth in the rejection of claim 3).
Regarding claim 28:
Cheng further discloses wherein the set of one or more interpreted PRI values includes at least two interpreted PRI values (See cited paragraphs and rationales set forth in the rejection of claim 6).
Regarding claim 29:

Regarding claim 30:
Cheng further discloses wherein the slot position includes a slot or a sub-slot of the slot (See cited paragraphs and rationales set forth in the rejection of claim 22).
Regarding claim 31:
Cheng discloses an apparatus (Fig. 6, 600) configured for wireless communication, the apparatus comprising: at least one processor (Fig. 6, 626); and a memory (Fig. 6, 628) coupled to the at least one processor, wherein the at least one processor is configured to: identify, by a base station, a Physical Uplink Control Channel Resource Indicator (PRI) field codepoint that indicates to perform Physical Uplink Control Channel (PUCCH) repetition within a slot position using a single PUCCH resource or multiple PUCCH resources; initiate transmission of Downlink Control Information (DCI) including the PRI field codepoint; and receive PUCCH repetition within the slot position using the multiple PUCCH resources (See cited paragraphs and rationales set forth in the rejection of claim 23).
Regarding claim 32:
Cheng further discloses wherein, to receive the PUCCH repetition comprises, the at least one processor is configured to: receive, using a first PUCCH resource of the multiple PUCCH resources, a first PUCCH repetition within the slot position; and receive, n using a second PUCCH resource of the multiple PUCCH resources, a second PUCCH repetition within the slot position (See cited paragraphs and rationales set forth in the rejection of claim 24).
Regarding claim 33:
Cheng further discloses wherein the PRI field codepoint indicates to perform PUCCH repetition within the slot position using the multiple PUCCH resources (See cited paragraphs and rationales set forth in the rejection of claim 25).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BO HUI A ZHU/Primary Examiner, Art Unit 2465